Anderson, J.,
delivered the opinion of the court.
The giving of instruction No. 3 for the appellee, and the refusal of the court to grant a new trial, on the ground that the verdict is excessive, are assigned as-errors.
It is contended for appellant that the necessary element of negligence is left out of the instruction in question, and that it authorized the jury to find a verdict for appellee for a mere accidental injury. Whatever defect there may be in the instruction was cured by instruction No. 4 given for appellant, by which the jury were informed that appellant was not liable for “mere accident or casualty, where there is no negligence on the part of the railroad company or its agents.” The jury are to take all the instructions together, and when so-taken, if the law is correctly stated, there is no error, even though some one or more of them fall short of a full statement of the principle attempted to be embodied, provided that they are not thereby rendered so conflicting as to be misleading to the jury, which is not true of the instructions in the case at hand.
Taking into consideration the character of appellee’s injury (the little finger of the left hand, though badly mashed to the first joint, having thoroughly healed), in connection with all the facts and circumstances of the *378case, tlie verdict appears so excessive as to evince passion or prejudice on the part of the jury; and on that ground the case is reversed and remanded; unless appellee shall enter a remittitur for five hundred dollars, in which event the case is affirmed.

So ordered.